Title: To Thomas Jefferson from Patrick Gibson, 17 January 1823
From: Gibson, Patrick
To: Jefferson, Thomas


 Dear Sir,
Richmond
17th Jany 1823
By means of your friendly aid my son Alexander is now on board the Shuck, Captain Perry from whose report I hope he may in due time obtain his warrant and trust that he may do credit to your recommendation by maintaining the honor of his Country—Your ready compliance with every former request makes me I presume too far, but you will pardon me if I do, My Son Henry who had the pleasure of passing a short time with you in an attempt to benefit me has been practising the law, in this place, but as might be expected, where there are so many emenent men at the bar, he finds but little to do, and is desirous of trying his fortune in the Western Country for which purpose he wishes to procure the office of a member of the Execution Councel of Pensacola should there be any vacancy at present or whensoever one may take place—I have therefore again to beg (should there be no impropriety in the request, that you will aid me with your influence with the President in the attainment of this object—Accept the assurance of my RespectPatrick Gibson